Citation Nr: 9922435	
Decision Date: 08/10/99    Archive Date: 08/24/99

DOCKET NO.  97-34 028A	)	DATE
	)
	)


THE ISSUES

1.  Whether the August 1988 decision by the Board of 
Veterans' Appeals (Board) denying service connection for a 
right knee disability should be revised or reversed on the 
grounds of clear and unmistakable error.  

2.  Whether the August 1988 decision by the Board, which 
granted a 20 percent rating for the service-connected left 
knee disability, should be revised or reversed on the grounds 
of clear and unmistakable error.  


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


FINDINGS OF FACT

1.  The veteran served on active duty from April 1958 to 
April 1961.  

2.  By an August 1988 decision, the Board denied in pertinent 
part the veteran's entitlement to secondary service 
connection for a right knee disability.  

3.  By an August 1988 decision, the Board granted in 
pertinent part the veteran's entitlement to a 20 percent 
rating for the service-connected left knee disability, then 
rated as 10 percent disabling.  

4.  The veteran filed claims for revisions of the August 1988 
Board decision in March 1998 and March 1999.  

5.  Regarding the issue of entitlement to service connection 
for a right knee disability, the veteran's arguments concern 
how the evidence was weighed and the Board's duty to assist 
the veteran.

6.  Regarding the issue of entitlement to an increased rating 
for the service-connected left knee disability, the veteran 
argues generally that application of 38 C.F.R. §§ 4.40, 4.45 
and various diagnostic codes, as well as correct 
consideration of the evidence then of record, would have 
resulted in a higher rating, but does not establish that the 
result would have been manifestly different.


CONCLUSIONS OF LAW

1.  The motion for revision of the August 1988 decision 
denying secondary service connection for a right knee 
disability, based on CUE, does not contain sufficient 
allegations of CUE.  Rules of Practice 1403(d), 1404(b), 64 
Fed. Reg. 2139(1999) (to be codified at 
38 C.F.R. §§ 20.1403(d), 20.1404(b)).  

2.  The motion for revision of the August 1988 concerning the 
rating assigned for the service-connected left knee 
disability, based on CUE, does not establish the presence of 
CUE in the August 1988 decision.  Rules of Practice 1403, 
1404(b), 64 Fed. Reg. 2139(1999) (to be codified at 
38 C.F.R. §§ 20.1403, 20.1404(b)).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In a decision dated August 5, 1988, the Board, in part, 
denied service connection for a right knee disability, and 
granted a rating of 20 percent for the service-connected left 
knee disability, which was at that time evaluated as 10 
percent disabling.  The Board made the following pertinent 
findings of fact:

1.  The veteran served on active duty 
from April 1958 to April 1961.  

2.  A right knee disorder is not shown to 
have been present during service and was 
first demonstrated many years after 
service separation.  

3.  A right knee disorder, including 
arthritis, is unrelated to the veteran's 
service-connected left knee internal 
derangement.

* * * * * 

7.  There is moderate impairment of the 
veteran's left knee manifested by 
persistent chondromalacia with some 
laxity and rotary instability.  

On these bases, the Board reached the following conclusions 
of law.  

1.  A right knee disability was not 
incurred in or aggravated by service; 
incurrence of arthritis may not be 
presumed.  (38 U.S.C. 301, 312, 313, 331, 
337; 38 C.F.R. 3.102, 3.307, 3.309)

2.  A right knee disorder is not 
proximately due to or the result of a 
service-connected disease or injury.  
(38 C.F.R. 3.102, 3.310(a)).  

* * * * *

4.  With resolution of all reasonable 
doubt in the veteran's favor, the 
schedular criteria for an evaluation of 
20 percent for the postoperative 
residuals of internal derangement of the 
left knee have been met.  (38 U.S.C. 355; 
38 C.F.R. 4.3, 4.7, Part 4, Code 5257)  

On November 21, 1997, Public Law 105-111 (codified at 
38 U.S.C.A. §§ 5109A and 7111) was enacted to permit 
revisions of Board decisions on the basis of clear and 
unmistakable error.  A decision of the Board is subject to 
revision on the grounds of CUE.  38 U.S.C.A. § 7111(a) (West 
1991 & Supp. 1998).  The Board's review for CUE in a prior 
Board decision must be based on the record and the law that 
existed when the decision was made.  Rule of Practice 1403 
(b)(1), 64 Fed. Regulation 2139 (1999) (to be codified at 
38 C.F.R. § 20.1403(b)(1)).  

A motion for revision of a decision based on clear and 
unmistakable error must be in writing and must be signed by 
the moving party or that party's representative.  The motion 
must include the name of the veteran; the name of the moving 
party if other than the veteran; the applicable VA file 
number; and the date of the Board decision to which the 
motion relates.  If the applicable decision involved more 
than one issue on appeal, the motion must identify the 
specific issue, or issues to which the motion pertains.  
Motions which fail to comply with the requirements set forth 
in this paragraph shall be dismissed without prejudice to 
refiling this subpart.  Rule of Practice 1404(a), 64 Fed. 
Reg. 2139 (1999) (to be codified at 38 C.F.R. § 20.1404(a)).  

The veteran has submitted motions for revision of the August 
1988 Board decision to the extent that it denied service 
connection for a right knee disability in March 1998, and to 
the extent that it did not assign a higher rating for the 
service-connected left knee disability.  

Specific allegations are required to satisfy the requirements 
of a claim for service connection in a Board decision.  The 
motion must set forth clearly and specifically the alleged 
clear an unmistakable error or errors of fact or law in the 
Board decision, the legal or factual basis of such 
allegations, and why the result would have been manifestly 
different but for the alleged error.  Nonspecific allegations 
of failure to follow regulations or failure to give due 
process or any other general, nonspecific allegations of 
error, are insufficient to satisfy the requirements of the 
previous sentence.  Motions which fail to comply with the 
requirements set forth in this paragraph shall be denied.  
Rule of Practice 1404(b), 64 Fed. Reg. 2139 (1999) (to be 
codified at 38 C.F.R. § 20.1404(b)).  

While the veteran's challenges to the validity of the prior 
Board decision are afforded due consideration, he is advised 
that when he makes a collateral challenge to a presumptively 
valid final decision, he is required to come forth with 
specific allegations as to CUE.  Phillips v. Brown, 10 Vet. 
App. 25, 31 (1997), Fugo v. Brown, 6 Vet. App. 40, 44 (1993).  

CUE is a very specific and rare kind of error, of fact or of 
law, that when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  Generally, either the correct facts, as 
they were known at the time, were not before the Board, or 
the statutory or regulatory provisions extant at that time 
were incorrectly applied.  Rule of Practice 1403(a), 64 Fed. 
Reg. 2139 (1999) (to be codified at 38 C.F.R. § 20.1403(a)).  

To warrant revision of a Board decision on the grounds of 
CUE, there must have been an error in the Board's 
adjudication of the appeal which, had it not been made, would 
have manifestly changed the outcome when it was made.  If it 
is not absolutely clear that a different outcome result would 
have ensued, the error complained of cannot be clear and 
unmistakable.  Rule of Practice 1403(c), 64 Fed. Reg. 2139 
(1999) (to be codified at 38 C.F.R. § 20.1403(c)).  

Examples of situations that are not clear and unmistakable 
error:

1  Changed diagnosis.  A new medical 
diagnosis that "corrects" an earlier 
diagnosis considered in a Board decision.  

2.  Duty to Assist.  The Secretary's 
failure to fulfill the duty to assist.  

3.  Evaluation of the evidence.  A 
disagreement as to how the facts were 
weighed or evaluated. 

Rule of Practice 1403(d), 64 Fed. Reg. 2139 (1999) (to be 
codified at 38 C.F.R. § 20.1403(d)).  

CUE does not include the otherwise correct application of the 
statute or regulation where, subsequent to the Board decision 
challenged, there has been a change in the interpretation of 
the statute. Rule of Practice 1403(e), 64 Fed. Reg. 2139 
(1999) (to be codified at 38 C.F.R. § 20.1403(e)).

Secondary Service Connection for a Right Knee Disability.  

In the veteran's case, he argues in his March 1998 motion 
that CUE existed in the Board's denial of service connection 
for a right knee disability, claimed to be secondary to his 
service-connected left knee disability.  In particular, the 
veteran asserts that the Board ignored evidence, including 
his own sworn testimony in 1987, which was based on his 
recollection of what he had been told by his surgeon, to the 
effect that the veteran's right knee injury was the result of 
severe instability in the service-connected left knee.  
Moreover, in earlier correspondence, in December 1997, the 
veteran argued that the Board, prior to its 1988 decision, 
should have remanded the case for a VA examination for an 
opinion regarding secondary service connection.  The veteran 
argues that his testimony was technically identical to expert 
medical opinions proffered by doctors whose opinions later 
formed the basis of the grant of benefits, effective in 
September 1991.  The veteran states, in addition, that but 
for the Board's errors in 1988, he would have been entitled 
to an earlier effective date for the award of service 
connection.  

In short, the veteran's allegations relate to how the 
evidence was weighed and the Board's duty to assist the 
veteran.  These types of allegations may not form the basis 
of a claim for revision of a Board decision on the basis of 
CUE.  Rule of Practice 1403(d), 64 Fed. Reg. 2139 (1999) (to 
be codified at 38 C.F.R. § 20.1403(d)).

An Increased Rating For A Left Knee Disability.  

In his February 1999 letter, the veteran requested that the 
Board join the above stated claim of CUE with another claim 
of CUE that had been denied by the RO.  With this request, 
the veteran submitted a September 1998 statement in support 
of his claim that contains the allegation of CUE in the 
August 1988 Board decision in not assigning a higher 
schedular rating for his left knee disability.  

In March and April 1999 letters, he indicates that the same 
facts were existing at the time of the prior Board decision 
and the later granting of increased ratings.  His ultimate 
purpose is to obtain an earlier effective date.  This type of 
argument essentially challenges the manner in which the 
evidence was weighed.  The veteran must demonstrate that but 
for some failure on the part of the Board to properly 
adjudicate his claim, it would have reached an outcome that 
was manifestly different.  In this case, the veteran has made 
no specific allegation of an error of fact that would result 
in that conclusion.  He only states that the same facts were 
available at the time of the Board's 1988 decision and at the 
time of later increases in his rating for the service-
connected left knee disability.  

He does make reference to errors of law, specifically, in the 
failure to apply the proper diagnostic codes as well as 
failure to consider the provisions of 38 C.F.R. §§ 4.40, 
4.45, pertaining to functional loss due to pain.  He reports 
that the same laws and regulations were in effect at the time 
of the 1988 Board decision as were in effect at the time of 
the grant of the 50 percent rating.  The veteran appears to 
argue that the outcome would have been different but for this 
claimed misapplication of the law.  

The veteran is correct in saying that the same regulations 
were in effect at the time of both the August 1988 Board 
decision and the later increases in the rating of his 
service-connected left knee disability.  This does not, 
however, necessarily mean that application of these 
regulations would have resulted in the assignment of a higher 
disability evaluation in 1988.  Clearly, no reference to 
38 C.F.R. §§ 4.40 or 4.45 is contained in the Board's 1988 
decision.  The Board's failure to make specific reference to 
these provisions is arguably error on the part of the Board.  
However, such error is not shown to have been CUE in this 
case.  

Later judicial interpretation of the law has been clear with 
respect to regulations pertaining to functional loss due to 
pain.  Under 38 C.F.R. § 4.40, the Board is required to 
consider the impact of pain in making its rating 
determination.  Section 4.40 does not require a separate 
rating for pain; rather it promulgates guidance for 
determining ratings under diagnostic codes assessing 
musculoskeletal function.  See generally 38 C.F.R. § 4.71(a).  
Inasmuch as consideration of functional loss due to pain 
under the above cited regulations does not compel a separate 
or higher rating for musculoskeletal disabilities, it cannot 
be said merely that the Board's failure to discuss 
38 C.F.R. § 4.40 and 4.45 resulted in CUE.  That is because 
there is no indication that, but for this omission, the 
outcome would have been manifestly different.  

Similarly, the failure to discuss various diagnostic codes, 
specifically, Diagnostic Codes 5003-5010 and 5262, does not 
necessarily lead to the conclusion that this omission 
affected the result.  Specifically, the veteran has not 
established that the record then before the Board showed the 
presence of manifestations that would have then required the 
assignment of a higher or a separate rating under these 
diagnostic codes.  See 38 C.F.R. § 4.14, which provides, in 
part, that the evaluation of the same manifestations under 
different diagnoses is to be avoided.  

Consequently, the Board concludes that the veteran has not 
provided specific allegations of clear and unmistakable error 
of fact, and has not established clear and unmistakable error 
of law in the Board's decision of August 1998 concerning the 
evaluation of the service-connected left knee disability.  


ORDER

The August 1988 decision by the Board denying service 
connection for a right knee disability should not be revised 
or reversed on the grounds of clear and unmistakable error.  
The appeal is denied.

The August 1988 decision by the Board concerning the rating 
for the service-connected left knee disability should not be 
revised or reversed on the grounds of clear and unmistakable 
error.  The appeal is denied.  



		
	MARY GALLAGHER
Member, Board of Veterans' Appeals


 


